    Case: 1:17-md-02804-DAP Doc #: 2611 Filed: 09/16/19 1 of 5. PageID #: 414422


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION,                                                       MDL NO. 2804
OPIATE LITIGATION
                                                                                    Case No. 17-MD-2804

                                                                                    Judge Dan Aaron Polster
THIS DOCUMENT RELATES TO:


Rees v. McKesson Corporation, et al.      Ellis v. Purdue Pharma, L.P., et al.      Simonson v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45252                   MDL Case No. #1:19-op-45464               MDL Case No. #1:19-op-45479

Wood v. Purdue Pharma L.P., et al.        DeMaro v. Purdue Pharma, L.P., et al.     Delancey v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45264                   MDL Case No. #1:19-op-45465               MDL Case No. #1:19-op-45480

Salmons v. Purdue Pharma L.P., et al.     Cruz v. Purdue Pharma, L.P., et al.       Stewart v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45268;                  MDL Case No. #1:19-op-45466               MDL Case No. #1:19-op-45481

Ambrosio v. Purdue Pharma L.P., et al.    Paul v. Purdue Pharma, L.P., et al.       Shewmake v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45375                   MDL Case No. #1:19-op-45467               MDL Case No. #1:19-op-45482

Flanagan v. Purdue Pharma L.P., et al.    Lechuga v. Purdue Pharma, L.P., et al.    Weatherwax v. Purdue Pharma, LP., et al.
MDL Case #1:18-OP-45405                   MDL Case No. #1:19-op-45468               MDL Case No. #1:19-op-45483

Whitley v. Purdue Pharma LP., et al.      Brumbarger v. Purdue Pharma, LP., et al. Martinez v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45598                   MDL Case No. #1:19-op-45469              MDL Case No. #1:19-op-45484

Roach v. McKesson Corporation, et al.     Means v. Purdue Pharma, L.P., et al.      Warren v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45662               MDL Case No. #1:19-op-45470               MDL Case No. #1:19-op-45486

Hunt v. Purdue Pharma L.P., et al.        Peterson v. Purdue Pharma, L.P., et al.   Carlson v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45681               MDL Case No. #1:19-op-45472               MDL Case No. #1:19-op-45487

Hanlon v. Purdue Pharma L.P., et al.      Hampel v. Purdue Pharma, L.P., et al.     Flach v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45052               MDL Case No. #1:19-op-45473               MDL Case No. #1:19-op-45488

Doyle v. Purdue Pharma L.P., et al.       Whittaker v. Purdue Pharma, L.P., et al. Ivie v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46327               MDL Case No. #1:19-op-45475              MDL Case No. #1:19-op-45489

Moore v. Purdue Pharma L.P., et al.       Tuttle v. Purdue Pharma, L.P., et al.     Cherry v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46305               MDL Case No. #1:19-op-45476               MDL Case No. #1:19-op-45490

Artz v. Purdue Pharma, L.P., et al.       Hamawi v. Purdue Pharma, L.P., et al.     Ortiz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459               MDL Case No. #1:19-op-45477               MDL Case No. #1:19-op-45492

Rodriquez v. Purdue Pharma, L.P., et al. Gauthier v. Purdue Pharma, L.P., et al.    Meinecke v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45463              MDL Case No. #1:19-op-45478                MDL Case No. #1:19-op-45493




                                                              1
    Case: 1:17-md-02804-DAP Doc #: 2611 Filed: 09/16/19 2 of 5. PageID #: 414423



Brant v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45494

Williams, v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45485



                                       NOTICE -NAS BABY LITIGATION



           Now come, Counsel for NAS Baby Plaintiffs, who bring notice to the Court of the

  following:

           On August 22, 2019, the Court ordered counsel for NAS Baby Plaintiffs, in a non-

  document, to amend four complaints to assert class allegations.

            On September 14, 2019, Doc. 2605, a Motion for Leave to File Plaintiffs’ Motion to

  Extend Time to File Amended Class Action Complaints for Good Cause Shown Renewed Motion

  was filed by NAS Baby Plaintiffs;

           On September 14, 2019, Doc. 2603, a Motion and Memorandum in Support to Disqualify

  Judge Pursuant to 28 U.S.C. Sec. 455(a) was filed;

           On September 15, 2019, Purdue Pharma L.P., et al., filed for protection under Chapter 11

  of the Bankruptcy Code;

           On September 16, 2019, Doc. 2607, the Plaintiff Executive Committee filed Plaintiffs’

  Memorandum in Opposition to Defendants’ Motion to Disqualify Judge Pursuant to 28 U.S.C.

  Sec. 455(a);

           On September 16, 2019, Doc. 2608, a Stipulation and [Proposed] Order Severing

  Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company Inc.

  was filed;

           On September 16, 2019, Doc. 2609, Notice of Suggestion of Bankruptcy and Automatic

  Stay of Proceedings was filed.

                                                   2
  Case: 1:17-md-02804-DAP Doc #: 2611 Filed: 09/16/19 3 of 5. PageID #: 414424




        Counsel for NAS Baby Plaintiffs as of 1:00 p.m. eastern time has attempted to contact both

Special Masters to no avail.

        Given that NAS Baby Plaintiffs must amend cases that have been stayed and that the Court

presently has a motion to recuse itself, and that no action has been taken on any motions filed

before the Court for extension of time, or for severance of the Purdue interests in the MDL,

Counsel for NAS Baby Plaintiffs will await further instruction from the Court.

        All complaints filed on behalf of NAS Babies that would be amended pursuant to Order of

this Court include Purdue Pharma and related entities and, as a consequence, cannot be duly filed

at this juncture without exposing plaintiffs to contempt from the bankruptcy court; accordingly,

the contemplated amended pleadings require editing of the claims against Purdue. Furthermore,

even if Plaintiffs could file amended pleadings pursuant to this Court’s order, in the absence of the

current stay, Counsel contends that additional time is needed regarding discovery issues in order

to further refine its claims.

        Dated: September 16, 2019



                                                      Respectfully submitted,

                                                      /s/ Scott R. Bickford
                                                      MARTZELL, BICKFORD & CENTOLA
                                                      Scott R. Bickford (La. 1165)
                                                      Spencer R. Doody (La. 27795)
                                                      338 Lafayette Street
                                                      New Orleans, Louisiana 70130
                                                      Telephone: 504-581-9065
                                                      Email: srb@mbfirm.com; srd@mbfirm.com




                                                 3
Case: 1:17-md-02804-DAP Doc #: 2611 Filed: 09/16/19 4 of 5. PageID #: 414425




                                         /s/ Donald Creadore
                                          THE CREADORE LAW FIRM, P.C.
                                          Donald Creadore (NY Reg. No. 2090702)
                                          450 Seventh Avenue – 1408
                                          /s/
                                          New Donald
                                               York,Creadore
                                                      NY 10123
                                          Telephone: 212-355-7200
                                          Facsimile: 212-583-0412
                                          Email: Donald@creadorelawfirm.com

                                         /s/ Celeste Brustowicz
                                         COOPER LAW FIRM, LLC
                                         Celeste Brustowicz (pro hac vice)
                                         Barry J. Cooper, Jr. (pro hac vice)
                                         Stephen H. Wussow (pro hac vice)
                                         Victor Cobb (pro hac vice)
                                         1525 Religious Street
                                         New Orleans, LA 70130
                                         Telephone: 504-399-0009
                                         Email: cbrustowicz@sch-llc.com

                                         /s/ Kevin W. Thompson
                                         THOMPSON BARNEY LAW FIRM
                                         Kevin W. Thompson (pro hac vice)
                                         David R. Barney, Jr. (pro hac vice)
                                         2030 Kanawha Boulevard
                                         East Charleston, WV 25311
                                         Telephone: 304-343-4401
                                         Facsimile: 304-343-4405
                                         Email: kwthompsonwv@gmail.com


                                          /s/ Kent Harrison Robbins
                                         THE LAW OFFICES OF KENT
                                         HARRISON ROBBINS, P.A.
                                         Kent Harrison Robbins (pro hac vice)
                                         242 Northeast 27th Street
                                         Miami, Florida 33137
                                         Telephone: (305) 532-0500
                                         Facsimile: (305) 531-0150
                                         Email: khr@khrlawoffices.com




                                     4
Case: 1:17-md-02804-DAP Doc #: 2611 Filed: 09/16/19 5 of 5. PageID #: 414426




                                   CERTIFICATE OF SERVICE

       A copy of the foregoing was filed via the Court’s electronic filing system on September

16, 2019. Notice of this filing will be sent by e-mail through the Court’s electronic case-filing

system to all counsel of record.

                                                     /s/Scott R. Bickford
                                                     SCOTT R. BICKFORD




                                               5
